DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Arguments
Applicant’s arguments with respect to claimshave been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Toda (US 2007/0211296 A1) in view of Segawa et al. (Segawa) US (2014/0368887 A1).
Regarding claim 1, Toda discloses an information processing apparatus communication with a printing device (e.g., figure 1, paragraph 45), the image processing apparatus comprising: 
a processing section that generates, based on image data, print data obtained by performing RIP processing on the image data and preview data smaller in data size than the print data (e.g., the CPU 101 executes rasterize processing of a print preview image on a display information RAM assured on, e.g., the RAM 102 to display a preview on the CRT 110. The CPU 101 opens various registered windows based on commands instructed by a mouse cursor or the like (not shown) on the CRT 110, and executes various kinds of data processing in accordance with operations by the operator. Upon execution of printing, the user opens a window associated with print settings, and can set a printer and a print processing method for a printer driver as well as selection of a print mode. The user can also call and display the window for the print settings (also called print attributes) from a preview display window, and can change the settings from the windows for the print settings, paragraphs 47); and 
a storage section that stores the preview data, wherein when an update of a preview of a print image based on the print data is accepted, the processing section updates data used for the preview by using the preview data read from the storage section (e.g., When the user selects a certain print job and designates its preview on the window (FIG. 9) of the spool file manager 304, the spool file manager 304 loads the previewer 306 stored in the external memory 111 onto the RAM 102. The spool file manager 304 designates the previewer 306 to execute preview processing of the job of the intermediate codes described in the spool file 303, paragraph 81), and 
Toda does not specifically disclose the processing section of the information processing apparatus discriminates whether a color or raster data obtained by performing the RIP processing on the image data is a process color or a spot per pixel, and generates the preview data including information related to a result of the discrimination by using the raster data.
Segawa discloses the processing section of the information processing apparatus discriminates whether a color or raster data obtained by performing the RIP processing on the image data is a process color or a spot per pixel, and generates the preview data including information related to a result of the discrimination by using the raster data (e.g., creation of page data, an ink color (referred to as a spot color) other than ink colors of CMYK used for printing is specified to the image region A4. In this case, the inspection page image data creating unit 172 performs adequate processing on the image region A4 in which the spot color is used, and therefore the image region A4 is present in FIG. 2B. Meanwhile, in this case, the target inspection page image data creating unit 171 processes only regions to which the ink colors of CMYK used for printing are specified, and the image region A4 in which the spot color is used is not present in FIG. 2A, paragraphs 58, 57).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Toda to include the processing section of the information processing apparatus discriminates whether a color or raster data obtained by performing the RIP processing on the image data is a process color or a spot per pixel, and generates the preview data including information related to a result of the discrimination by using the raster data as taught by Segawa. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Toda by the teaching of Segawa to have better image quality.

Regarding claim 2, Toda discloses wherein the processing section causes a display section to display an image based on the preview data as the preview (e.g., The user can set to display a preview by providing a user interface window shown in, e.g., FIG. 8. In order to display a print preview and to change the print settings, the user must designate "store" from a pull-down menu (also called output method selection means) 803 as means for "designating an output destination" on the property window of the printer driver shown in FIG. 8. When the user wants to display only a preview, he or she selects "preview" from the pull-down menu 803 as designation of the output destination, paragraph 79).

Regarding claim 4, Toda discloses wherein when an update of the preview is accepted and also a print setting of the print image is changed, the processing section changes the data used for the preview by using print setting information related to the print setting in addition to the preview data read from the storage section (e.g., an information processing apparatus and program, which can implement an accurate preview display that reflects processes to be executed by a multi-functional printer even when the multi-functional printer is used in printing. The present invention also provides an information processing apparatus and program, which allow the user to change print settings while displaying a preview window, and can accurately reflect the changes of the print settings on a preview and printouts, paragraph 8).

Regarding claim 5, Toda discloses wherein the print setting information includes color replacement information related to a setting of a color replacement, and when the update of the preview is accepted and also the setting of the color replacement is changed, the processing section changes the data used for the preview based on the preview data read from the storage section and the color replacement information (e.g., the preview attribute is appended to information (job control information) associated with a job as a unit of print processing, and that information is transmitted to the printer. The printer 2000 does not print the print job appended with the preview attribute onto paper sheets, but it generates preview information associated with the job ID and transmits the generated information to the computer 3000. The preview information includes information required to display a preview such as layout information indicating the layout of pages which are to be actually printed on paper sheets and are stored in the spool file 303, staple positions of respective physical pages, and the like. Note that a paper sheet which is to actually undergo printing is also called a sheet or physical page. Also, a page stored in the spool file 303 is also called a logical page. In addition, the preview information includes a blank page determination result (blank page information) indicating whether or not a page of interest is a blank page, and color mode information indicating one of monochrome and color, paragraph 77).

Regarding claim 6, Toda discloses wherein when the update of the preview is accepted and also the setting of the color replacement is changed, the processing section searches for a pixel corresponding to an input color of the color replacement indicated by the color replacement information from the preview data read from the storage section, and changes the data used for the preview by using a result of the search (e.g., The preview information includes information required to display a preview such as layout information indicating the layout of pages which are to be actually printed on paper sheets and are stored in the spool file 303, staple positions of respective physical pages, and the like. Note that a paper sheet which is to actually undergo printing is also called a sheet or physical page. Also, a page stored in the spool file 303 is also called a logical page. In addition, the preview information includes a blank page determination result (blank page information) indicating whether or not a page of interest is a blank page, and color mode information indicating one of monochrome and color, paragraph 77).

Regarding claim 7, Toda discloses wherein the print setting information includes profile information related to a setting of a profile, and when the update of the preview is accepted and also the setting of the profile is changed, the processing section changes the data used for the preview based on the preview data read from the storage section and the profile information (e.g., The present invention can implement an accurate preview display that reflects the states of output materials by the printer. The present invention allows the user to change print settings while displaying a preview window, and can accurately reflect the changes of the print settings on a preview and printouts, paragraph 23).

Regarding claim 8, Toda discloses wherein when the update of the preview is accepted and also the setting of the profile is changed, the processing section performs a profile conversion by the profile indicated by the profile information using a color value of the preview data read from the storage section as an input value, and changes the data used for the preview using a result of the profile conversion (e.g., Upon changing the print settings, the user changes the print settings such as the layout, paper orientation, print order, paper cassette to be used, and the like from the print setting window provided by the previewer 306, and settles the changes. The setting change editor 307 edits the job setting information (JDF) corresponding to the preview job saved in the spool file 303 in accordance with the contents of the changed print settings, paragraph 91).

Regarding claim 9, claim 9 is an image processing method with limitations similar of limitations of claim 1. Therefore claim 9 is rejected as set forth above as claim 1.

Regarding claim 10, claim 10 is a non-transitory computer-readable storage medium with limitations similar of limitations of claim 1. Therefore claim 10 is rejected as set forth above as claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672